DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
 	Claims 32 – 39 are pending; claim 38 is withdrawn; claims 32 – 37 and 39 have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
Previous rejectionsunder 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to the affidavit filed 10.27.2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32 – 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (2012) in view of Liguori et al. (2010).
Schmidt teaches copper made air conditioning systems are commonly infected with microbial growth and biofilms (abstract).  The microbial biofilms are disclosed to be found on air handling exchanger coils (or evaporator coils) (p.141) and are composed of Methylobacteria and Sphingomonas (p.146).  Schmidt additionally teaches a variety of commercial products are on the market, designed to reduce biofilms and subsequent odor (p.142).
Schmidt does not teach methods for inhibiting growth of the microorganisms by spraying the disinfectants into the units.  However, Liguori teaches methods for disinfecting air conditioning systems, wherein an atomized biodetergent (antimicrobial agent) is applied thereto (abstract, p.2 left column), or is sprayed, and wherein growth is inhibited (abstract).  Thus, at the time the claims were filed, one of ordinary skill in the art would have been motivated by the combined references to spray an antimicrobial agent into air conditioning units with a reasonable degree of success.  
The combined references do not suggest a method wherein the microorganisms are selected from the claimed list.  However, Methylobacterium and Sphingomonas species are disclosed to be common inhabitants of air conditioning units.  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to apply a known technique to air conditioning units in order to inhibit any Methylobacterium and Sphingomonas in the same way, and with a reasonable expectation of yielding predictable results.
The combined references do not teach the method wherein the antimicrobial agent is one selected from the claimed list. However, the combined references clearly suggest using known and available antimicrobial biodetergents and agents that reduce biofilm and subsequent odor. At the time the claims were filed, cationic antimicrobial agents, methylisothiazolinone and bronopol were all well known and used antimicrobial agents in the industry. In support, Johansen teaches antimicrobial biocides for disinfecting hard surfaces (0009) such as metal or cooling towers (air conditioners, evaporating cores) wherein the biocides are quaternary ammonium compounds, biguanides, chlorhexidine (cationic antimicrobial agents), bronopol, and methylisothiazolinone (0027-0028). Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use the instant antimicrobials in the method obtained by the combined teachings of Schmidt and Liguori, as they were well known, and used commercial antimicrobial products for reducing biofilm and odor.
Regarding the way in which an antimicrobial agent is obtained in claim 36, it is noted that these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
	Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Response to Arguments
	Applicant argues that the claims require specific agents that are active against at least two of the claimed microbial strains. Applicant specifically argues that the prior art does not teach a method wherein the claimed microbes are inhibited with the claimed antimicrobial agents; and that the prior art does not teach antimicrobial agents that kill at least two of the claimed microbes. 
	However, these arguments fail to persuade.
It is first noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument that the prior art does not teach inhibiting the claimed microbes with the claimed inhibitors, it is noted that the claimed inhibitors are all commonly used antimicrobial agents well known and used in the art, as evidenced by Johansen. Further, neither of the terms “fabric deodorizer” or “hand sanitizer” are specific in any way. Although claim 36 recites an agent that is “obtained by the following”, it is noted that no steps are recited to positively obtain such an agent. The recited steps are merely drawn to an assay for determining that the agent has activity against a microorganism. Moreover, the method of claim 36 is not limited to any specific antimicrobial agent. Regarding the claimed microbial strains, it is iterated that the prior art recognizes Methylobacterium and Sphingomonas to be common inhabitants of air conditioning units (Schmidt). It is also iterated that the prior art recognizes applying antimicrobial agents to air conditioning systems (Liguori) to reduce biofilms and subsequent odor (combination of Schmidt, Liguori). Moreover, it is maintained that at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to apply a known technique to air conditioning units in order to inhibit Methylobacterium and/or Sphingomonas known to inhabit such units in the same way, and with a reasonable expectation of yielding predictable results, especially absent evidence to the contrary. It is noted that applicant has not pointed to any particular unexpected result or distinguishing trait or characteristic of the instant microorganisms.
Regarding the argument that the prior art does not teach selecting agents that kill at least two of the claimed microbes, it is reiterated that both Methylobacterium and Sphingomonas species were known, common inhabitants of air conditioning units that result in foul smelling biofilms (Schmidt). It was also known to apply antimicrobial agents to units in order to reduce the biofilm and odor. As such, it is maintained that it would have been obvious to one of ordinary skill in the art to apply agents having activity against common species within both Methylobacterium and Sphingomonas genera as a matter of routine practice, when practicing the methods obtained by the combined teachings of the cited art.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699